DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of Application 16037403 that issued as U.S. Patent No. 11301685.  Although the claims at issue are not identical, they are not patentably distinct from each other because the features of the present claims are all recited in the Claim 1 of the Patent. 
Claims 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 10 of Application 16037403 that issued as U.S. Patent No. 11301685.  Although the claims at issue are not identical, they are not patentably distinct from each other because the features of the present claims are all recited in the Claim 10 of the Patent. 
Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of Application 16037403 that issued as U.S. Patent No. 11301685.  Although the claims at issue are not identical, they are not patentably distinct from each other because the features of the present claims are all recited in the Claim 1 of the Patent. 
Claim Construction
This paragraph resolves the level of ordinary skill in the pertinent art.  Present claims are in the field of video processing and computer vision, and they reference the following without elaborating on the underlying structures or methodology: “based on the imagery data, determining vehicle dynamics including real-world positions, real-world velocities, camera image positions, and camera image velocities of both the at least one vehicle and at least one other object … determining an imminent vehicle entry into a field of view of one of the plurality of video cameras and based on the vehicle dynamics determining a direction and a point of entry of the at least one vehicle into the field of view of the one of the plurality of video cameras”.  Thus, in order to comply with the enablement and definiteness requirements under 35 US.C. 112, a person of ordinary skill in this art is expected to know the structures and methodology underlying these and related elements as well as equivalents, variants, and applications of these elements in the field.
“When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).
Note that “duplication of parts has no patentable significance unless a new and unexpected result is produced”  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150116501 to McCoy (“McCoy”) in view of US 20030095186 to Aman (“Aman”) in view of US 20020054210 to Glier (“Glier”), in view of US 20090257663 to Luo (“Luo”), in view of US 20080284790 to Protola (“Protola”) and further in view of US 20030185434 to Lee (“Lee”).
Regarding Claim 1:  “A method for automatically tracking and analyzing imagery data and telemetry data of at least one vehicle on a racetrack comprising:
providing a plurality of video cameras positioned around the [racetrack];  (“In an embodiment, the cameras 104 may be installed in such a way that a position of each of the cameras 104 is fixed. … the cameras 104 may be installed at various locations surrounding a playground. … soccer field … ”  McCoy, Paragraphs 13-16, 20, 97.  
While McCoy does not explicitly teach use of the system on a racetrack field, however McCoy teaches the substantively identical systems and methods for substantively identical use (automated optical object tracking) on a playground and a soccer field as well as security applications with particular fields to be tracked.  See additional treatment over Glier below.
Cumulatively, Aman teaches a substantively similar embodiment in the context of multi-camera imaging and object tracking during sporting events:  “All of the cameras that are used to view the marker and therefore object movement are pre-placed in fixed strategic locations designed to keep the entire tracking volume in view of two or more cameras” Aman, Paragraph 13.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of MCCoy to have a combined field of view of a whole of the tracked field or security location as taught in Aman, in order to “keep the entire tracking volume in view.”  Aman, Paragraph 13.)
providing a video event management system including a processor, a memory, and a database, (“one or more processors, such as a processor 202, a memory 204” McCoy, Paragraphs 39-43 including networked computers as in Figs. 1-4.  Also, “The processor 202 may store the data received from the cameras 104 and the sensors 106 in the memory 204,” embodying a database.  McCoy, Paragraph 47.  
Also note embodiments of the database in Aman, original Claims 1-10:  “a database representative of each object's locations.”  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of McCoy to store or retrieve object data from a database as taught in Aman, in order to organize the related data stored in memory.)
the video event management system receiving video imagery from the plurality of video cameras and … storing the video imagery and stills of the video imagery;  (“The processor 202 may store the data received from the cameras 104 and the sensors 106 in the memory 204.”  McCoy, Paragraph 47.)
obtaining telemetry data of the at least one vehicle;  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, telemetry data may be exemplified by the location / tracking of the object, and comparative telemetry may be exemplified by the location of the object relative to a camera.  See Claim 24 and Specification, Paragraph 51.  Prior art teaches such embodiments:  “set of cameras from the plurality of cameras for tracking one or more objects of the plurality of objects … A location of the plurality of objects relative to the plurality of cameras may be determined based on the received one or more signals.”  McCoy, Paragraph 13.)
selecting imagery data of the at least one vehicle based on the telemetry data of the at least one vehicle; … based on the imagery data, determining vehicle dynamics, including real-world positions, real-world velocities, camera image positions, and/or camera image velocities of both the at least one vehicle and at least one other object, wherein the at least one other object is at least one person, at least one other vehicle, or at least one group of vehicles; (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the detected “at least one vehicle” is an example of a tracked object on the field, and the system for tracking objects in a video is substantively identical whether the object is a “vehicle” or it is “other object.”  Prior art teaches this:  “The objects 102 may correspond to any living and/or non-living thing that may be tracked. The objects 102 may correspond to people, animals, articles (such as a ball used in a sport event), an item of inventory, a vehicle, and/or a physical location. … to simultaneously track two or more objects”  McCoy, Paragraphs 17, 34.)
deriving a quantified event score for the at least one vehicle through application of rules to the imagery data and/or the telemetry data of the at least one vehicle; (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, an event score can be a digital number or identifier for one of (or a combination of) the listed events based on images and object locations; for example each added number can be a binary bit for representing the presence or absence of an activity.  McCoy teaches such embodiments:  “For example, based on received GPS signals [telemetry], the processor 202 may determine whether a tracked person is moving up or down a staircase. The processor 202 may store the determined current location [telemetry], activities performed [i.e. a particular motion], and/or the direction and/or the distance of the first object 102a relative to the cameras 104 in the memory 204.”  McCoy, Paragraph 51.  Applicant may wish to elaborate on the particular algorithms for “deriving an event score.”  See additional embodiments below.)
generating at least one floating subframe within a full frame of a first video camera of the plurality of video cameras encompassing the at least one vehicle and/or a vehicle path if the quantified event score of the at least one vehicle is greater than a threshold event score; (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this element embodies a process where a camera [frame] is selected based on a scored criteria indicating a presence of an object in the field of view and then cropping the field of view [generating a sub-frame] to the portion that contains the object.  McCoy teaches this embodiment:  “the processor 202 may select the first camera 104a such that the first object 102a lies in the field of view of the first camera 104a. … two or more cameras may satisfy the pre-determined criteria …”  McCoy, Paragraphs 56-57.  McCoy further processes the image to “crop a portion of a high resolution signal that includes an object to be tracked.”  McCoy, Paragraph 85.)  
determining an imminent vehicle entry into a field of view of a second video camera of the plurality of video cameras and based on the telemetry data and the vehicle dynamics; (Note the embodiment:  “when the location of the first object 102a changes, the first object 102a may move out of the field of view of the selected first camera 104a. In such a case, the processor 202 may select the second camera 104b. The processor 202 may track the first object 102a using the second camera 104b. In an embodiment, the processor 202 may select the second camera 104b based on the metadata associated with the first object 102a. [metadata indicating entry into field of view of the second camera and the object location] … when the location of the first object 102a changes … the processor 202 may be operable to coordinate between multiple cameras of the multicamera system 100.”  McCoy, Paragraphs 59-63.)
determining a direction and a point of entry of the at least one vehicle into the field of view of the one of the plurality of video cameras;  (Under the broadest reasonable interpretation consistent with the instant specification and ordinary skill in the art, this element may assign a [cropped] part of an image based on the location of an object in the image.  Prior art teaches that “The controlling device may crop [sub-frame] an image captured by the selected first set of cameras based on a relative position of the plurality of objects with the image [a degree of interestingness].”  McCoy, Paragraph 14.)
generating at least one second subframe based on the imminent vehicle entry;  (“The processor 202 may track the first object 102a using the second camera 104b.”  McCoy, Paragraphs 59-63.)
wherein the subframe coordinates are constructed around the camera image positions of both the at least one vehicle and the at least one other object; (See embodiments directed to “locations of the objects 102” in McCoy, Paragraph 42.  Also note an embodiment “to determine a direction and a distance of the first object l02a relative to the cameras 104. In an embodiment, the processor 202 may determine the direction and the distance of the first object 102a relative to the cameras 104 based on a triangulation method,”  in McCoy, Paragraph 51.)
adjusting the subframe coordinates based on the vehicle dynamics;  (“to determine a direction and a distance of the first object l02a [vehicle dynamics] relative to the cameras 104. In an embodiment, the processor 202 may determine the direction and the distance of the first object 102a relative to the cameras 104 based on a triangulation method,”  in McCoy, Paragraph 51.)
linking the at least one subframe to the video imagery and the stills of the video imagery;  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the linking can be embodied in storing the determined metadata, and selected camera images/video in memory.  Prior art teaches this embodiment:  “The memory 204 may further store one or more [subframe] images and/or video content captured by the cameras 104 … The processor 202 may store the determined current location, activities performed, and/or the direction and/or the distance of the first object 102a relative to the cameras 104 in the memory 204. … store information associated with one or more tracked objects in the memory 204. Examples of such information may include, but are not limited to, a time at which the one or more objects are seen in an image captured by the cameras 104 and a duration for which the one or more objects are seen in an image captured by the cameras 104.”  McCoy, Paragraphs 43, 51, 83.  Applicant may wish to elaborate on the steps embodied in linking.)
linking the at least one floating subframe to the video imagery and the stills of the video imagery; and… and storing video imagery data and stills data for a specific subframe based on the event score.”  (“The controlling device may crop [store a subframe and discard unwanted data in] an image captured by the selected first set of cameras based on a relative position of the plurality of objects with the image. … crop an image and/or video signal …”  Thus the cropped image [subframe] is linked to the whole video and selected based on the content [event score] of the imagery.  McCoy, Paragraphs 14-15 and 84-85.  Also note the embodiment in “The memory 204 may further store one or more images and/or video content captured by the cameras 104” thus discarding images and video data not stored.  McCoy, Paragraph 43. See additional treatment below.)
McCoy and Aman do not explicitly teach to track objects of potential interest and their properties: “on the racetrack”  However, they do describe substantively identical tracking systems for use in other sports fields and security locations in real time, as noted above.  This renders the claim an obvious application of a prior art system in another field of use. 
Glier is further evidence of this obviousness, because an application in a substantively similar field of use:  Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, a racetrack is essentially a roadway.  Giler is directed to tracking vehicles moving through sections of a roadway.  See Glier, Paragraphs 7-9.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of McCoy and Aman to track vehicles on a roadway such as a roadtrack as taught in Glier, in field applications where the object of interest is a road vehicle.  Glier, Paragraph 7.  
McCoy and Aman and Glier do not teach affine transformation according to the claim language ”retrieving camera image velocity data and camera image position data of the at least one floating subframe and transforming the camera image velocity data and the camera image position data based on an angle and a position of the second video camera of the plurality of video cameras such that the at least one floating subframe is operable to continuously and smoothly track the at least one vehicle from the at least one floating subframe and the at least one second floating subframe;”  Note that the claim does not define any particular steps embodied by the transformation.   Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this claim applies a transformation (1) to convert a camera image from one camera perspective into another camera perspective [affine].
Note that McCoy teaches transformation (1) in Paragraphs 71-85 and 88 in using various sensory to determine object location in the world, relative to the cameras and within particular locations in the fields of view of each cameras, in particular to “apply three-dimensional (3D) processing to the output of the non-visible cameras [2D] to determine the locations and distances [real-world] of an object to be tracked” which read on embodiments and intended use in this claim.
Cumulatively, McCoy and Aman, do not explicitly teach an embodiment for affine transforming coordinates from one coordinate system to another, such as by using a matrix transformation.  See examples in Specification, Equations 11-14.  However the concept of using a matrix as a means of linear transformation from one coordinate system to another (or general linear mapping one data set to another) is a fundamental linear algebra concept well established in the art of optical object tracking.
In addition, Protola teaches the above embodiment in the context of tracking objects in a recorded video or in multiple sources of recorded video:  “forming a coordinate transformation matrix representing a transformation from a coordinate frame associated with a position of the predetermined number of dots at the surface of the object to a coordinate frame associated with a position of the image of the surface area of the object. … coordinate transformation matrix representing a transformation from a coordinate frame associated with an attitude [angles] of the three dots at the surface of the object dots at the surface of the object to a coordinate frame associated with a position of the image of the surface area of the ball-shaped object. … a coordinate transformation matrix representing a transformation from a coordinate frame associated with an attitude of the predetermined number of dots at the surface of the object to a coordinate frame associated with an attitude of the image of the surface area of the object.” Protola, Paragraphs 5-7.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement McCoy and Aman to a matrix to transform the object location between desired coordinate systems as taught in Protola, in order to identify objects in video footage.  Protola, Paragraphs 5-7. 

Regarding Claim 2:  “The method of claim 1, wherein the detecting the imagery data of the at least one vehicle further comprises using sound detection, magnetic object detection, near field electromagnetic detection, or image outline detection.”  (“Examples of the sensors 106 may include, but are not limited to, audio sensors, such as microphones and ultrasonic sensors, position sensors, Radio Frequency Identification (RFID) sensors, and Infra-Red (IR) sensors. Examples of the sensors 106 may further include Bluetooth sensors, Global Positioning System (GPS) sensors, Ultra-Violet (UV) sensors, sensors operable to detect cellular network signals, and/or any sensor operable to determine a location of an object.”  McCoy, Paragraphs 23-24.  Also note obviousness of substitution above.)
Regarding Claim 4:  “The method of claim 1, 
 “wherein the determining the vehicle dynamics, including the real-world positions, the real-world velocities, the camera image positions, and the camera image velocities further comprises converting three-dimensional (3D) world coordinates to 3D camera image coordinates, converting the 3D camera image coordinates to two-dimensional (2D) camera image undistorted screen coordinates, and converting the 2D camera image undistorted screen coordinates to 2D distorted screen coordinates, and wherein the 2D distorted screen coordinates have been converted from the 2D camera image undistorted screen coordinates [in order to account for camera or lens distortion] using intrinsic and extrinsic sensors on the camera and/or reference marks.”  (Note that the claim does not define any particular steps embodied by the conversion.   Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this claim applies a transformation (1) to convert a camera image from one camera perspective into another camera perspective, and (2) to compensate the image for perspective distortion.
Note that McCoy teaches transformation (1) in Paragraphs 71-85 and 88 in using various sensory to determine object location in the world, relative to the cameras and within particular locations in the fields of view of each cameras, in particular to “apply three-dimensional (3D) processing to the output of the non-visible cameras [2D] to determine the locations and distances [real-world] of an object to be tracked” which read on embodiments and intended use in this claim.
Cumulatively, McCoy and Aman, do not explicitly teach an embodiment for affine transforming coordinates from one coordinate system to another, such as by using a matrix transformation.  See examples in Specification, Equations 11-14.  However the concept of using a matrix as a means of linear transformation from one coordinate system to another (or general linear mapping one data set to another) is a fundamental linear algebra concept well established in the art of optical object tracking.
In addition, Protola teaches the above embodiment in the context of tracking objects in a recorded video or in multiple sources of recorded video:  “forming a coordinate transformation matrix representing a transformation from a coordinate frame associated with a position of the predetermined number of dots at the surface of the object to a coordinate frame associated with a position of the image of the surface area of the object. … coordinate transformation matrix representing a transformation from a coordinate frame associated with an attitude [angles] of the three dots at the surface of the object dots at the surface of the object to a coordinate frame associated with a position of the image of the surface area of the ball-shaped object. … a coordinate transformation matrix representing a transformation from a coordinate frame associated with an attitude of the predetermined number of dots at the surface of the object to a coordinate frame associated with an attitude of the image of the surface area of the object.” Protola, Paragraphs 5-7.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement McCoy and Aman to a matrix to transform the object location between desired coordiante systems as taught in Protola, in order to identify objects in video footage.  Protola, Paragraphs 5-7.  
McCoy, Aman, and Protola do not teach that the distortion transformation is performed “in order to account for camera or lens distortion” Note that there is nothing different about the transformation operation applied to the image which is exemplified as a matrix multiplication in Specification Equations 11-14 and Protola above, only the purpose of the additional transformation is different.
Lee teaches the above feature in the context of tracking objects in video and transforming camera perspectives:  “removing lens distortion of the received video data using the intrinsic parameters of the camera”  Lee, Paragraphs 12 and 17.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement McCoy, Aman, and Lee to account for camera lens distortion as taught in Lee, in order to “output[ting] an image corresponding to the field of view of a user”.  Lee, Paragraph 3.

Regarding Claim 5:  “The method of claim 1, wherein the plurality of video cameras are unmanned and are fixed with stationary fields of view.”  (“In an embodiment, the cameras 104 may be installed [unmanned] in such a way that a position of each of the cameras 104 is fixed. … the cameras 104 may be installed at various locations surrounding a playground. … soccer field … ”  McCoy, Paragraphs 13-16, 20, 97.)
Regarding Claim 6:  “The method of claim 1, further comprising constructing the subframe coordinates with the camera image positions of the at least one vehicle centered within the subframe coordinates.”  (Note that prior art accomplishes this by:  “crop an image captured by the selected first set of cameras based on a position of the one or more objects 102 in the image.”  McCoy, Paragraphs 128, 84-85.)
Regarding Claim 7:  “The method of claim 1, further comprising discarding excess video imagery data and excess stills data of the linked video imagery and the linked stills of the video imagery based on the quantified event score.”  (“The controlling device may crop [store a subframe and discard unwanted data in] an image captured by the selected first set of cameras based on a relative position of the plurality of objects with the image [event identification]. … crop an image and/or video signal …”  McCoy, Paragraphs 14-15 and 84-85.  Also note the embodiment in “The memory 204 may further store one or more images and/or video content captured by the cameras 104” thus discarding images and video data not stored.  McCoy, Paragraph 43. )

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020054210 to Glier as cited in the application 14677759 to which the present applications claims priority.
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483